Citation Nr: 0109152	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Fargo, North Dakota in which the RO denied 
the benefit sought on appeal.  

Prior to reaching this decision, the Board obtained a 
Veteran's Health Administration medical opinion (VHA), dated 
in December 2000.  That opinion has been associated with the 
claims file.  A copy of the VHA opinion was provided to the 
veteran and his representative and they were offered an 
opportunity to submit additional evidence and/or argument.  
The veteran's representative submitted additional argument in 
February 2001.  



FINDING OF FACT

Hepatitis C is not shown by competent medical evidence to be 
causally or etiologically related to service, or any incident 
that occurred during service.  



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
2000), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. NO. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
Hepatitis C pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).  In pursuing this 
claim, the veteran contends that the evidence of record shows 
that he contracted Hepatitis C from air gun injectors used to 
administer mass vaccinations during service, without proper 
sterilization.  

Initially, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board is satisfied that all relevant facts in 
connection with this appeal have been properly developed and 
that no further assistance to the veteran is required to 
comply with the duty to assist the claimant mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  

In this regard, the veteran's service medical records have 
been obtained and the veteran offered testimony in support of 
his claim at a hearing at the RO.  In addition, there is no 
indication that there are any outstanding records that need 
to be associated with the claims file.  Further, in addition 
to medical opinions obtained by the RO, the Board obtained a 
VHA medical opinion concerning the cause of the veteran's 
Hepatitis C.  The veteran and his representative were 
provided with a copy of the VHA opinion and have also been 
afforded time for presenting further evidence and argument.  
As such, the Board finds that no further assistance is 
necessary for an equitable adjudication of the claim.  
Therefore, the Board will proceed with adjudication of the 
veteran's appeal.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The mere fact of 
an in-service injury is not enough; there must be evidence of 
a chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

In this case, the veteran alleges that he received multiple 
vaccinations during mass vaccination programs using air gun 
injectors.  The veteran's service medical records are 
entirely negative for any indication that the veteran 
contracted or was diagnosed with Hepatitis C.  

Post-service VA treatment records dated June 1992 to November 
1992 indicate that the veteran initially tested positive for 
Hepatitis C antibodies during a hospitalization from August 
1992 to September 1992.  The veteran received regular 
treatment for Hepatitis C from Trinity Medical Center, the 
Minot Center for Family Medicine and the Medical Arts Clinic, 
P.C. from February 1993 to October 1998.  Treatment records 
from these facilities reflect that the veteran reported a 
history of sexual promiscuity, a history of IV drug abuse and 
it was also noted that he had tattoos on his upper 
extremities.  The veteran denied a history of blood 
transfusions and he indicated that he had no known family 
history of liver disease.  During this time period, the 
veteran underwent a liver biopsy which revealed mild 
nonspecific portal triaditis, but there was no suggestion of 
cirrhosis.  As a result of the findings of the biopsy, the 
veteran underwent alpha Interferon therapy for his chronic 
Hepatitis C.  The veteran was also diagnosed with and treated 
for acute, chronic alcoholism and alcoholic liver disease.  
VA outpatient treatment records dated March 1997 to October 
1998 reflect that the veteran continued to have elevated 
liver enzymes.    

The veteran was afforded a personal hearing at the RO in June 
1999.  At the hearing, the veteran testified that during 
basic training he received vaccinations with a gun-like 
instrument.  He indicated that this instrument was not 
sterilized in between vaccinations and that it was used to 
inoculate hundreds of men.  The veteran further testified 
that he saw men with blood dripping down their arms from the 
vaccination.  The veteran testified that he received 
additional vaccinations in the same manner on several other 
occasions during service.  The veteran indicated that he had 
a history of drug use during service, but that he only used 
drugs on a few occasions and did not use needles.     

In July 1999, a VA staff physician rendered an opinion 
regarding the etiology of the veteran's Hepatitis C.  The VA 
physician indicated that the veteran had biopsy proven 
Hepatitis C and stated that there were two potential sources 
from which he could have contracted the disease during active 
service, including receiving a tattoo while overseas and 
receiving multiple vaccinations during mass vaccination 
programs using an air gun vaccinator.  The VA physician noted 
that the veteran reported seeing blood on air gun vaccinators 
used to vaccinate him during service.  The VA physician 
opined that if there was indeed blood on the instrument used 
to vaccinate the veteran, then that instrument was a 
potential source of infection of Hepatitis C. 

In August 1999, the veteran was afforded a VA examination.  
The veteran was diagnosed with Hepatitis C and the examiner 
indicated that risk factors which could have caused the 
veteran's Hepatitis included air gun immunizations, multiple 
sex partners and tattoos.  The examiner noted that the 
veteran underwent a liver biopsy in August 1994 which 
revealed non-specific partial inflammation without evidence 
of cirrhosis of the liver.  The examiner stated that this was 
strong evidence that the veteran acquired Hepatitis C long 
after his period of service.  He went on to state that it was 
less than likely that the veteran's Hepatitis C was due to a 
tattoo or an air gun vaccination during service.  He opined 
that it was far more likely that the veteran acquired 
Hepatitis as a result of drug abuse and promiscuous sexual 
behavior.  

In January 2000, the veteran underwent another liver biopsy 
at a VA medical facility.  The biopsy again confirmed the 
presence of mild, chronic Hepatitis.  In support of his 
claim, the veteran also submitted treatise evidence regarding 
the potential risk of transmission of disease, specifically 
Hepatitis B, as a result of vaccinations administered with 
jet injector guns.  The veteran maintains that if Hepatitis B 
can be transmitted in this manner, then the same holds true 
for Hepatitis C.  

Pursuant to a November 2000 Board request, this matter was 
referred to a Gastroenterologist at a VA medical facility for 
a VHA opinion regarding the etiology of the veteran's 
currently diagnosed Hepatitis C.  The VA physician indicated 
that determining the etiology of service-connected Hepatitis 
C infection accounted for approximately one third of his C & 
P clinic workload.  He also indicated that in rendering his 
opinion with regard to the veteran's appeal, he reviewed the 
July and August 1999 VA medical opinions of record regarding 
the etiology of the veteran's Hepatitis C.  

With regard to the July 1999 opinion, in which the VA 
physician indicated that the air gun injector was a potential 
source of infection for Hepatitis C, the VHA opinion stated 
that if air gun injectors were a common source of infection, 
Hepatitis C would have been more indiscriminant and veterans 
without other risk factors would have been as equally 
affected as those with other risk factors.  He also indicated 
that there was almost invariably an obvious alternative 
etiology for Hepatitis C and that he had never seen or heard 
of a case of vaccination transmitted Hepatitis C among 
Vietnam Veterans.  Further, in reviewing the treatise 
literature of record, the VA specialist indicated that there 
was some risk of transmission of all diseases via air gun 
injectors, including Hepatitis B, C and HIV.  However, among 
these, Hepatitis B is the most contagious.  The specialist 
opined that in light of the veteran's known risk factors, (IV 
drug abuse, sexual promiscuity and tattoos), the chance that 
the veteran contracted Hepatitis C via air gun injector is 
"trivial."  In conclusion, the VHA opinion indicated that 
given that prior to the diagnosis the veteran had 
quantitatively 10 times longer to acquire the infection after 
service, the physician stated that it was more likely than 
not that the veteran's Hepatitis C infection was acquired 
after his discharge from service.  

With regard to the August 1999 opinion, in which a VA 
physician indicated that the stage of the veteran's Hepatitis 
C infection was strong evidence that he acquired Hepatitis C 
long after service, the VA specialist stated that this 
assessment was not true.  He indicated that the progression 
of Hepatitis C is so variable that even having been infected 
25 years before is not incompatible with "early stage" 
disease.  As such, the VA specialist stated that information 
regarding disease stage is non-helpful in determining the 
etiology of the veteran's Hepatitis C.  

In summary with regard to all evidence of record in this 
case, the VA specialist opined that the most likely etiology 
of the veteran's Hepatitis C was not the air gun injector.  
He stated that quantitatively, IV drug abuse would be the 
most likely source of Hepatitis C for the population as a 
whole, but this is highly variable among individuals.

After reviewing the aforementioned evidence, the Board 
concludes that service connection for the veteran's Hepatitis 
C must be denied.  This conclusion is based on the medical 
evidence of record, the great weight of which demonstrates 
that the veteran did not contract Hepatitis C while in 
service and that it was not due to any incident that occurred 
during service.  With respect to this conclusion, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown 7 Vet. App. 488, 493 
(1995) (The Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record that 
appears to support the appellant's position).  

In this case, the Board finds that the VHA opinion has the 
greatest probative value as to the question of the etiology 
of the veteran's Hepatitis C.  Not only did the VHA physician 
review all of the medical evidence of record, including both 
the July 1999 and the August 1999 VA opinions, but this 
opinion was rendered by a specialist who indicated that 
approximately a third of his clinic workload involved 
determining the etiology of Hepatitis C.  The opinion offered 
clear reasoning for the conclusion reached and reflected a 
review of pertinent medical literature in the analysis before 
concluding that the air gun vaccinations the veteran received 
during service was not the source of the veteran's Hepatitis 
C and that the Hepatitis C was contracted after service.  
Also supporting the Board conclusion that the VHA opinion has 
the greatest probative value as to the etiology of the 
veteran's Hepatitis C is the fact the only other medical 
evidence which supports the veteran's claim states only that 
the air gun vaccination was a potential source of infection, 
not that it was the source of the veteran's Hepatitis C.

Based on this record, the Board concludes that the 
preponderance of the evidence is against a conclusion that 
the veteran's Hepatitis C was contracted in service as a 
result of receiving vaccinations via an air gun injector.  It 
is quantitatively more likely that the veteran contracted 
Hepatitis C from IV drug use.  The veteran admitted to a 
history of IV drug use in May 1994 at the Medical Arts 
Clinic, P.C.  In reaching this decision, the Board has 
considered the veteran's arguments that he contracted 
Hepatitis C during service which are based on his own 
personal experience in service and observations he made while 
receiving vaccinations from air injector guns.  Regrettably, 
the medical evidence does not support a conclusion that the 
veteran contracted Hepatitis C in this manner.  This, of 
course, is a medical matter and lay opinions on such matters 
cannot serve as the basis for a grant of service connection.  
Brewer v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
Board appreciates the veteran's arguments, the Board cannot 
disregard the persuasive medical opinion from the VHA 
specialist regarding the etiology of the veteran's Hepatitis 
C.  

The record does not present an approximate balance of 
positive and negative evidence as to any material issue.  A 
preponderance of the evidence is against the claim.  
Consequently, because a state of equipoise of the positive 
evidence and the negative evidence does not exist, the 
benefit-of-the-doubt doctrine does not apply in this case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for Hepatitis C is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

